JAMES E. JOHNSON                             THE CITY OF NEW YORK                                    JAMES R. MURRAY
Corporation Counsel                                                                           Assistant Corporation Counsel
                                            LAW DEPARTMENT                                            Phone: (212) 356-2372
                                                                                                        Fax: (212) 356-3509
                                                100 CHURCH STREET                                    jamurray@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                             March 27, 2020

        BY ECF
        Honorable Sarah L. Cave
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

              Re: Devin White v. New York City Police Department, et al., 19 CV 7945 (PAE) (SLC)

        Your Honor:

                 I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York (hereinafter “Corporation Counsel”), and the attorney for
        Defendant City of New York in the above referenced matter. The undersigned writes to
        respectfully request that the Court stay this matter for 90 days from the date of this filing due to
        the ongoing public health emergency. This is this Defendant City’s first request for a stay of
        litigation in this matter and is made upon Plaintiff’s consent.

                 By way of background, Plaintiff pro se alleges that, on January 30, 2018 and March 22,
        2018, unidentified NYPD officers entered an apartment unit that he was lawfully renting,
        without a warrant, and arrested him for trespassing. ECF No. 2. By Order dated March 9, 2020,
        the Court scheduled an initial pretrial conference for April 22, 2020 and directed the parties to
        file a proposed Case Management Plan by April 15, 2020. ECF No. 26.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
        2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
        emergency as well.

               That same day, the United States District Court for the Southern District of New York
        (“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
        to conduct court proceedings by phone and video conferencing where practicable. Also on March
        13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended and tolled
service of process requirements and deadlines. On March 16, 2020, the Southern District issued a
Revised Standing Order further limiting access to courthouses.

        On March 20, 2020, Governor Andrew Cuomo issued an executive order in response to
the COVID-19 pandemic directing non-essential businesses to close in-office personnel
functions. In light of the executive order, other pronouncements from government and judicial
officials, associated policies, and expert recommendations, the New York City Law Department
has instructed individuals to work from home to ensure compliance with public policy directives
and to protect individuals from further community spread of the virus.

        In order to advance this case, the undersigned must determine whether Defendant
Officers Garcia and Maldonado are eligible for representation under section 50-k of the New
York General Municipal Law. To do this, this Office must obtain their disciplinary records and
interview them. However, at this time, the undersigned is unable to take these necessary steps.
Further, the extent to which the parties will be able to conduct discovery in the coming months is
unclear. Thus, it will be difficult for the parties to devise an accurate Case Management Plan or
speak meaningfully about proposed deadlines during the upcoming initial pretrial conference.

         These circumstances make it difficult to proceed with this action at this time.
Accordingly, the undersigned requests that the Court stay this matter for 90 days from the date of
this filing.

       Thank you for your consideration herein.

                                                            Respectfully submitted,

                                                            James R. Murray_ s/____
                                                            James R. Murray
                                                            Assistant Corporation Counsel
                                                            New York City Law Department
                                                            100 Church Street, Room 3-183
                                                            New York, New York 10007
                                                            (212) 356-2372
                                                            jamurray@law.nyc.gov
CC:    Devin White
       Plaintiff pro se           The parties' joint request to stay this case (ECF No. 29) is
       2205 Davidson Ave.         GRANTED IN PART AND DENIED IN PART. The Initial
       Apt. 6B                    Conference scheduled for April 22, 2020 is adjourned to
       Bronx, NY 10453            Tuesday, June 9, 2020 at 11:00 am, with the parties' Proposed
                                  Case Management Plan due by Tuesday, June 2, 2020.

                                  The Clerk of Court is respectfully directed to close ECF No. 29.

                                  SO-ORDERED 3/30/2020




                                                2
